


110 HR 799 PCS: Appalachian Regional Development Act

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 273
		110th CONGRESS
		1st Session
		H. R. 799
		IN THE SENATE OF THE UNITED STATES
		  
		
			July 17, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To reauthorize and improve the program
		  authorized by the Appalachian Regional Development Act of
		  1965.
	
	
		1.Short titleThis Act may be cited as the
			 Appalachian Regional Development Act
			 Amendments of 2007.
		2.Limitation on
			 available amounts; maximum commission contribution
			(a)Grants and other
			 assistanceSection 14321(a) of title 40,
			 United States Code, is amended—
				(1)by
			 striking paragraph (1)(A)(i) and inserting the following:
					
						(i)the amount of the
				grant shall not exceed—
							(I)50 percent of
				administrative expenses;
							(II)at the discretion
				of the Commission, if the grant is to a local development district that has a
				charter or authority that includes the economic development of a county or a
				part of a county for which a distressed county designation is in effect under
				section 14526, 75 percent of administrative expenses; or
							(III)at the
				discretion of the Commission, if the grant is to a local development district
				that has a charter or authority that includes the economic development of a
				county or a part of a county for which an at-risk county designation is in
				effect under section 14526, 70 percent of administrative
				expenses;
							;
				and
				(2)by striking
			 paragraph (2)(A) and inserting the following:
					
						(A)In
				generalExcept as provided in subparagraph (B), of the cost of
				any activity eligible for financial assistance under this section, not more
				than—
							(i)50
				percent may be provided from amounts appropriated to carry out this
				subtitle;
							(ii)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this subtitle; or
							(iii)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				subtitle.
							.
				(b)Demonstration
			 health projectsSection 14502 of title 40, United
			 States Code, is amended—
				(1)by striking
			 subsection (d)(2) and inserting the following:
					
						(2)Limitation on
				available amountsGrants under this section for the operation
				(including initial operating amounts and operating deficits, which include the
				cost of attracting, training, and retaining qualified personnel) of a
				demonstration health project, whether or not constructed with amounts
				authorized by this section, may be made for up to—
							(A)50 percent of the
				cost of that operation;
							(B)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of the cost of that operation;
				or
							(C)in the case of a
				project to be carried out for a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of the cost of that
				operation.
							;
				and
				(2)in subsection
			 (f)—
					(A)in paragraph (1)
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
					(B)by adding at the
			 end the following:
						
							(3)At-risk
				countiesThe maximum Commission contribution for a project to be
				carried out in a county for which an at-risk county designation is in effect
				under section 14526 may be increased to the lesser of—
								(A)70 percent;
				or
								(B)the maximum
				Federal contribution percentage authorized by this
				section.
								.
					(c)Assistance for
			 proposed low- and middle-income housing projectsSection 14503 of
			 title 40, United States Code, is amended—
				(1)by striking
			 subsection (d)(1) and inserting the following:
					
						(1)Limitation on
				available amountsA loan under subsection (b) for the cost of
				planning and obtaining financing (including the cost of preliminary surveys and
				analyses of market needs, preliminary site engineering and architectural fees,
				site options, application and mortgage commitment fees, legal fees, and
				construction loan fees and discounts) of a project described in that subsection
				may be made for up to—
							(A)50 percent of that
				cost;
							(B)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of that cost; or
							(C)in the case of a
				project to be carried out for a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of that
				cost.
							;
				and
				(2)by striking
			 subsection (e)(1) and inserting the following:
					
						(1)In
				generalA grant under this section for expenses incidental to
				planning and obtaining financing for a project under this section that the
				Secretary considers to be unrecoverable from the proceeds of a permanent loan
				made to finance the project shall—
							(A)not be made to an
				organization established for profit; and
							(B)except as provided
				in paragraph (2), not exceed—
								(i)50
				percent of those expenses;
								(ii)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent of those expenses; or
								(iii)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent of those
				expenses.
								.
				(d)Telecommunications
			 and technology initiativeSection 14504 of title 40, United
			 States Code, is amended by striking subsection (b) and inserting the
			 following:
				
					(b)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(e)Entrepreneurship
			 initiativeSection 14505 of title 40, United
			 States Code, is amended by striking subsection (c) and inserting the
			 following:
				
					(c)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(f)Regional skills
			 partnershipsSection 14506 of title 40, United
			 States Code, is amended by striking subsection (d) and inserting the
			 following:
				
					(d)Limitation on
				available amountsOf the cost of any activity eligible for a
				grant under this section, not more than—
						(1)50 percent may be
				provided from amounts appropriated to carry out this section;
						(2)in the case of a
				project to be carried out in a county for which a distressed county designation
				is in effect under section 14526, 80 percent may be provided from amounts
				appropriated to carry out this section; or
						(3)in the case of a
				project to be carried out in a county for which an at-risk county designation
				is in effect under section 14526, 70 percent may be provided from amounts
				appropriated to carry out this
				section.
						.
			(g)Supplements to
			 Federal grant programsSection 14507(g) of title 40,
			 United States Code, is amended—
				(1)in paragraph (1)
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
				(2)by adding at the
			 end the following:
					
						(3)At-risk
				countiesThe maximum Commission contribution for a project to be
				carried out in a county for which an at-risk county designation is in effect
				under section 14526 may be increased to 70
				percent.
						.
				3.Economic and energy
			 development initiative
			(a)In
			 generalSubchapter I of
			 chapter 145 of subtitle IV of title 40, United States Code, is amended by
			 adding at the end the following:
				
					14508.Economic and
				energy development initiative
						(a)Projects To Be
				AssistedThe Appalachian
				Regional Commission may provide technical assistance, make grants, enter into
				contracts, or otherwise provide amounts to persons or entities in the
				Appalachian region for projects—
							(1)to promote energy efficiency in the region
				to enhance its economic competitiveness;
							(2)to increase the use of renewable energy
				resources in the region to produce alternative transportation fuels,
				electricity, and heat; and
							(3)to support the development of conventional
				energy resources in the region to produce alternative transportation fuels,
				electricity, and heat.
							(b)Limitation on
				available amountsOf the cost of any project eligible for a grant
				under this section, not more than—
							(1)50 percent may be provided from amounts
				appropriated to carry out this section;
							(2)in the case of a project to be carried out
				in a county for which a distressed county designation is in effect under
				section 14526, 80 percent may be provided from amounts appropriated to carry
				out this section; or
							(3)in the case of a project to be carried out
				in a county for which an at-risk county designation is in effect under section
				14526, 70 percent may be provided from amounts appropriated to carry out this
				section.
							(c)Sources of
				AssistanceAssistance under
				this section may be provided from amounts made available to carry out this
				section in combination with amounts made available under other Federal programs
				or from any other source.
						(d)Federal
				ShareNotwithstanding any
				provision of law limiting the Federal share under any other Federal program,
				amounts made available to carry out this section may be used to increase that
				Federal share, as the Commission decides is
				appropriate.
						.
			(b)Conforming
			 amendmentThe analysis for
			 chapter 145 of title 40,
			 United States Code, is amended by inserting after the item relating to section
			 14507 the following:
				
					
						14508. Economic and energy development
				initiative.
					
					.
			4.Distressed,
			 at-risk, and economically strong counties
			(a)Designation of
			 at-risk countiesSection
			 14526 of title 40, United States Code, is amended—
				(1)in the section
			 heading by inserting ,
			 at-risk, after Distressed; and
				(2)in subsection
			 (a)(1)—
					(A)by redesignating subparagraph (B) as
			 subparagraph (C);
					(B)in subparagraph (A) by striking
			 and at the end; and
					(C)by inserting after subparagraph (A) the
			 following:
						
							(B)designate as
				at-risk counties those counties in the Appalachian region that
				are most at risk of becoming economically distressed;
				and
							.
					(b)Conforming
			 amendmentThe analysis for chapter 145 of such title is amended
			 by striking the item relating to section 14526 and inserting the
			 following:
				
					
						14526. Distressed, at-risk, and
				economically strong
				counties.
					
					.
			5.Authorization of
			 appropriations
			(a)In
			 generalSection 14703(a) of
			 title 40, United States Code, is amended to read as follows:
				
					(a)In
				generalIn addition to amounts made available under section
				14501, there is authorized to be appropriated to the Appalachian Regional
				Commission to carry out this subtitle (other than section 14508)—
						(1)$65,000,000 for
				fiscal year 2007;
						(2)$80,000,000 for
				fiscal year 2008;
						(3)$85,000,000 for
				fiscal year 2009;
						(4)$90,000,000 for
				fiscal year 2010; and
						(5)$95,000,000 for
				fiscal year
				2011.
						.
			(b)Authorization of
			 AppropriationsSection 14703(b) of such title is amended to read
			 as follows:
				
					(b)Economic and
				energy development initiativeIn addition to amounts made
				available under section 14501, there is authorized to be appropriated to the
				Commission to carry out section 14508 $12,000,000 for each of fiscal years 2008
				through
				2011.
					.
			(c)AvailabilitySection
			 14703(c) of such title is amended by striking subsection (a) and
			 by inserting subsections (a) and (b).
			(d)Allocation of
			 fundsSection 14703 of such
			 title is amended by adding at the end the following:
				
					(d)Allocation of
				fundsFunds approved by the
				Commission for a project in a State in the Appalachian region pursuant to
				congressional direction shall be derived from such State’s portion of the
				Commission’s allocation of appropriated amounts among the
				States.
					.
			6.TerminationSection 14704 of
			 title 40, United States Code, is amended by striking 2006 and
			 inserting 2011.
		7.Additions to
			 appalachian region
			(a)KentuckySection
			 14102(a)(1)(C) of title 40, United States Code, is amended—
				(1)by
			 inserting Metcalfe, after Menifee,;
				(2)by inserting
			 Nicholas, after Morgan,; and
				(3)by inserting
			 Robertson, after Pulaski,.
				(b)OhioSection
			 14102(a)(1)(H) of such title is amended—
				(1)by inserting
			 Ashtabula, after Adams,;
				(2)by inserting
			 Fayette, after Coshocton,;
				(3)by
			 inserting Mahoning, after Lawrence,; and
				(4)by inserting
			 Trumbull, after Scioto,.
				(c)TennesseeSection
			 14102(a)(1)(K) of such title is amended—
				(1)by inserting
			 Giles, after Franklin,; and
				(2)by inserting
			 Lawrence, Lewis, Lincoln, after Knox,.
				(d)VirginiaSection
			 14102(a)(1)(L) of such title is amended—
				(1)by inserting
			 Henry, after Grayson,; and
				(2)by inserting
			 Patrick, after Montgomery,.
				
	
		
			Passed the House of
			 Representatives July 16, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		July 17, 2007
		Received; read twice and placed on the
		  calendar
	
